      Case: 1:20-cv-06718 Document #: 60 Filed: 02/11/21 Page 1 of 12 PageID #:3710




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

DECKERS OUTDOOR CORPORATION,
                                                            Case No. 20-cv-06718
                           Plaintiff,
                                                            Judge Joan B. Gottschall
          v.
                                                            Magistrate Judge Jeffrey T. Gilbert
MORI GIRL LIKES STORE, et al.,

                           Defendants.


                                     FINAL JUDGMENT ORDER

          This action having been commenced by Plaintiff Deckers Outdoor Corporation (“Deckers”

or “Plaintiff”) against the fully interactive, e-commerce stores1 operating under the seller aliases

identified on Schedule A to the Complaint and attached hereto (collectively, the “Seller Aliases”),

and Deckers having moved for entry of Default and Default Judgment against the defendants

identified on Schedule A attached hereto, with the exception of Defendant Memela7 20 days

delivery), (collectively, the “Defaulting Defendants”);

          This Court having entered upon a showing by Deckers, a temporary restraining order and

preliminary injunction against Defaulting Defendants which included an asset restraining order;

          Deckers having properly completed service of process on Defaulting Defendants, the

combination of providing notice via electronic publication and e-mail, along with any notice that

Defaulting Defendants received from payment processors, being notice reasonably calculated

under all circumstances to apprise Defaulting Defendants of the pendency of the action and

affording them the opportunity to answer and present their objections; and




1
    The e-commerce store urls are listed on Schedule A hereto under the Online Marketplaces.

                                                     1
   Case: 1:20-cv-06718 Document #: 60 Filed: 02/11/21 Page 2 of 12 PageID #:3711




       Defaulting Defendants having failed to answer the Complaint or otherwise plead, and the

time for answering the Complaint having expired;

       THIS COURT HEREBY FINDS that it has personal jurisdiction over Defaulting

Defendants since Defaulting Defendants directly target their business activities toward consumers

in the United States, including Illinois. Specifically, Defaulting Defendants have targeted sales to

Illinois residents by setting up and operating e-commerce stores that target United States

consumers using one or more Seller Aliases, offer shipping to the United States, including Illinois,

accept payment in U.S. dollars, and have sold products that infringe directly and/or indirectly

Plaintiff’s United States design patents shown in the below chart (the “UGG Designs”).

 Patent Number                           Claim                                Issue Date
    D599,999                                                              September 15, 2009




                                                 2
Case: 1:20-cv-06718 Document #: 60 Filed: 02/11/21 Page 3 of 12 PageID #:3712




                                      3
Case: 1:20-cv-06718 Document #: 60 Filed: 02/11/21 Page 4 of 12 PageID #:3713




 D616,189                                                   May 25, 2010




                                      4
Case: 1:20-cv-06718 Document #: 60 Filed: 02/11/21 Page 5 of 12 PageID #:3714




                                      5
     Case: 1:20-cv-06718 Document #: 60 Filed: 02/11/21 Page 6 of 12 PageID #:3715




        THIS COURT FURTHER FINDS that Defaulting Defendants are liable for patent

infringement (35 U.S.C. § 271).

        IT IS HEREBY ORDERED that Plaintiff’s Motion for Entry of Default and Default

Judgment is GRANTED in its entirety, that Defaulting Defendants are deemed in default and that

this Final Judgment is entered against Defaulting Defendants.

        IT IS FURTHER ORDERED that:

1.      Defaulting Defendants, their affiliates, officers, agents, servants, employees, attorneys,

        confederates, and other persons acting for, with, by, through, under or in active concert

        with them be permanently enjoined and restrained from:

        a. offering for sale, selling and importing any product not authorized by Deckers and that

           includes any reproduction, copy or colorable imitation of the designs claimed in the

           UGG Designs;

        b. aiding, abetting, contributing to, or otherwise assisting anyone in infringing upon the

           UGG Designs; and

        c. effecting assignments or transfers, forming new entities or associations or utilizing any

           other device for the purpose of circumventing or otherwise avoiding the prohibitions

           set forth in Subparagraphs (a) and (b).

2.      Pursuant to 35 U.S.C. § 289, Deckers is awarded profits from each of the Defaulting

        Defendants for infringing use of the UGG Designs on products sold through at least the

        Defaulting Defendants’ Seller Aliases according to the below chart:

                  Defaulting Defendant Seller Alias              Profit Award
                  BRUGAROLAS Official Store                         $2,345
                  CHINA-LYYML Store                                 $2,628
                  Chinese Shoe Outlet Store                          $576
                  Funny Slipper Store                                $250
                  Keep you Warm & Comfortable Store                 $1,306

                                                 6
Case: 1:20-cv-06718 Document #: 60 Filed: 02/11/21 Page 7 of 12 PageID #:3716




            MCUTRGLS footwear Store                    $289
            Mori girl likes Store                      $405
            Mylrina Official Store                     $250
            Shop2479039 Store                          $250
            Shop4428050 Store                         $1,201
            Woman Mules Store                          $250
            XinYaWei Fur Store                        $6,883
            98.8% Store                                $340
            all Kind of Print shoelaces Store          $250
            All Stylish Store                          $250
            Amoda Store                                $477
            Arlene Shoe & Bags Store                   $250
            Bebobsons Aliy Store                       $379
            Caishenyingjinmen                         $1,500
            ESOV Official Store                        $284
            fafala Store                              $3,613
            FashionCode Store                          $250
            GF2266 Wallet Store                        $250
            Good-Quality Store                         $250
            HYM HLJ FDH pricker Store                  $250
            Jayna Store                                $250
            JFATQKASI Official Store                   $891
            Kiddo Kids Shop Store                      $250
            Magnificent Art Store                      $811
            MUBEGC VK Store                            $348
            princess boutique Store                    $250
            Pudcoco's Store                           $1,332
            Shop313745 Store                          $1,451
            Shop5008419 Store                          $250
            Shop5429238 Store                          $308
            Shop5483112 Store                          $250
            shop5737034 store                          $250
            Shop900234158 Store                        $250
            Shop9102 Store                            $3,359
            Shop910360335 Store                        $422
            Splendid-Spring shoe Store                 $250
            timetang footwear store                   $2,919
            Toprincess Store                           $250
            Worldwide Online Shoes Boutiques          $1,490
            XIAOLUOKAIXIN Official Store              $1,920
            YI-CR-09 Store                             $250


                                        7
     Case: 1:20-cv-06718 Document #: 60 Filed: 02/11/21 Page 8 of 12 PageID #:3717




                  Babayaay                                          $884
                  Bigfanshu                                        $7,429
                  BNHUE                                            $1,934
                  FY Tool Shop                                      $667
                  Sakuracan Store                                 $43,393
                  YCKZZR                                            $284
                  YOOBGVF                                          $1,609
                  Ytxjzy                                           $6,576
                  Yunding                                           $250
                  ama121                                            $859
                  fuhuabu11                                         $914
                  fuwubu16                                         $1,578
                  Great Deal Mall                                   $250
                  guangzhou wanfu co.,ltd                           $250
                  jiejie2017                                       $1,760
                  koko6668                                          $342
                  linzhipeng684                                     $381
                  pomegranate58490                                  $332
                  Qiyuangarment                                     $250
                  Run Deep                                          $250
                  Wangefghe                                        $1,763
                  Xiesiqishop                                      $1,018
                  yfx6fafa                                          $278
                  Zhenweinan                                        $279
                  Zhouyuyoinglj                                    $1,111
                  zhulaoban.666                                    $1,246

3.      All monies, up to the above identified damages award, currently restrained in Defaulting

        Defendants’ financial accounts, including monies held by Third Party Providers such as

        Alipay, Alibaba, Ant Financial, Wish.com, and Amazon Pay, are hereby released to

        Deckers as partial payment of the above-identified damages, and Third Party Providers,

        including Alipay, Alibaba, Ant Financial, Wish.com, and Amazon Pay, are ordered to

        release to Deckers the amounts from Defaulting Defendants’ financial accounts within ten

        (10) business days of receipt of this Order.




                                                  8
     Case: 1:20-cv-06718 Document #: 60 Filed: 02/11/21 Page 9 of 12 PageID #:3718




4.      The ten thousand dollar ($10,000) cash bond posted by Deckers, including any interest

        minus the registry fee, is hereby released to Deckers or its counsel, Greer, Burns & Crain,

        Ltd. The Clerk of the Court is directed to return the cash bond previously deposited with

        the Clerk of the Court to Deckers or its counsel by check made out to the Greer Burns &

        Crain IOLTA account.

This Court, having determined that there is no just reason for delay, orders that this is a Final

Judgment against Defaulting Defendants.

Dated: February 11, 2021                                    /s/
                                                     Joan B. Gottschall
                                                     United States District Judge




                                                 9
 Case: 1:20-cv-06718 Document #: 60 Filed: 02/11/21 Page 10 of 12 PageID #:3719




         Deckers Outdoor Corporation v. Mori girl likes Store, et al. - Case No. 20-cv-6718



                                       Schedule A
No.   Seller Aliases                                 No.   Seller Aliases
  1   Mori girl likes Store                            2   YI-CR-09 Store
  3   Funny Slipper Store                              4   FashionCode Store
  5   Keep you Warm & Comfortable Store                6   Worldwide Online Shoes Boutiques
  7   caishenyingjinmen                                8   Shop2479039 Store
  9   BRUGAROLAS Official Store                       10   DISMISSED
 11   XIAOLUOKAIXIN Official Store                    12   Mylrina Official Store
 13   Shop313745 Store                                14   Pudcoco's Store
 15   CHINA-LYYML Store                               16   Bebobsons Aliy Store
 17   MUBEGC VK Store                                 18   Splendid-Spring shoe Store
 19   Shop4428050 Store                               20   Shop9102 Store
 21   Chinese Shoe Outlet Store                       22   Amoda Store
 23   all Kind of Print shoelaces Store               24   Shop5008419 Store
 25   Arlene Shoe & Bags Store                        26   Woman Mules Store
 27   Magnificent Art Store                           28   GF2266 Wallet Store
 29   princess boutique Store                         30   JFATQKASI Official Store
 31   HYM HLJ FDH pricker Store                       32   Shop5429238 Store
 33   Shop5483112 Store                               34   ESOV Official Store
 35   Good-Quality Store                              36   shop5737034 store
 37   All Stylish Store                               38   Jayna Store
 39   XinYaWei Fur Store                              40   Shop900234158 Store
 41   Kiddo Kids Shop Store                           42   fafala Store
 43   DISMISSED                                       44   98.8% Store
 45   Shop910360335 Store                             46   MCUTRGLS footwear Store
 47   Toprincess Store                                48   timetang footwear store
 49   Bigfanshu                                       50   babayaay
 51   DISMISSED                                       52   DISMISSED
 53   DISMISSED                                       54   DISMISSED
 55   COLETER SHOES                                   56   DISMISSED
 57   DISMISSED                                       58   FY Tool Shop
 59   DISMISSED                                       60   Sakuracan Store
 61   ytxjzy                                          62   DISMISSED
 63   LLH store                                       64   EXCEPTED
 65   Yunding                                         66   BNHUE
 67   DISMISSED                                       68   DISMISSED
 69   YOOBGVF                                         70   DISMISSED


                                                10
 Case: 1:20-cv-06718 Document #: 60 Filed: 02/11/21 Page 11 of 12 PageID #:3720




No.   Seller Aliases                        No.   Seller Aliases
 71   DISMISSED                              72   DISMISSED
 73   DISMISSED                              74   YCKZZR
 75   DISMISSED                              76   guangzhou wanfu co.,ltd
 77   Run Deep                               78   jiejie2017
 79   koko6668                               80   ama121
 81   wangefghe                              82   fuhuabu11
 83   fuwubu16                               84   yfx6fafa
 85   xiesiqishop                            86   zhulaoban.666
 87   pomegranate58490                       88   qiyuangarment
 89   linzhipeng684                          90   zhenweinan
 91   zhouyuyoinglj                          92   Great Deal Mall


No. Online Marketplaces                     No. Online Marketplaces
  1 aliexpress.com/store/1079922              2 aliexpress.com/store/1708070
  3 aliexpress.com/store/1719411              4 aliexpress.com/store/1751487
  5 aliexpress.com/store/1872609              6 aliexpress.com/store/1934921
  7 aliexpress.com/store/2208042              8 aliexpress.com/store/2479039
  9 aliexpress.com/store/2658095             10 DISMISSED
 11 aliexpress.com/store/2967017             12 aliexpress.com/store/3119013
 13 aliexpress.com/store/313745              14 aliexpress.com/store/3202076
 15 aliexpress.com/store/3558003             16 aliexpress.com/store/3629085
 17 aliexpress.com/store/3655038             18 aliexpress.com/store/4412203
 19 aliexpress.com/store/4428050             20 aliexpress.com/store/4458019
 21 aliexpress.com/store/4637038             22 aliexpress.com/store/4685080
 23 aliexpress.com/store/4771011             24 aliexpress.com/store/5008419
 25 aliexpress.com/store/5039175             26 aliexpress.com/store/5062462
 27 aliexpress.com/store/5097041             28 aliexpress.com/store/5107047
 29 aliexpress.com/store/5112129             30 aliexpress.com/store/5368188
 31 aliexpress.com/store/5403067             32 aliexpress.com/store/5429238
 33 aliexpress.com/store/5483112             34 aliexpress.com/store/5510064
 35 aliexpress.com/store/5616261             36 aliexpress.com/store/5737034
 37 aliexpress.com/store/5778869             38 aliexpress.com/store/5792014
 39 aliexpress.com/store/900109004           40 aliexpress.com/store/900234158
 41 aliexpress.com/store/900239494           42 aliexpress.com/store/910332352
 43 DISMISSED                                44 aliexpress.com/store/910347348
 45 aliexpress.com/store/910360335           46 aliexpress.com/store/910438066
 47 aliexpress.com/store/910534014           48 aliexpress.com/store/920660
 49 amazon.com/sp?seller=A10IIN1FOO          50 amazon.com/sp?seller=A10X0I1DSI7
    23ZS                                        T7T
 51 DISMISSED                                52 DISMISSED

                                       11
 Case: 1:20-cv-06718 Document #: 60 Filed: 02/11/21 Page 12 of 12 PageID #:3721




No. Online Marketplaces                       No. Online Marketplaces
 53 DISMISSED                                  54 DISMISSED
 55 amazon.com/sp?seller=A1YBQ48JFP            56 DISMISSED
    LJEI
 57 DISMISSED                                  58 amazon.com/sp?seller=A2QD27BR1
                                                  D41KK
 59 DISMISSED                                  60 amazon.com/sp?seller=A30OHR26XF
                                                  8V8O
 61 amazon.com/sp?seller=A37WN50KL             62 DISMISSED
    MKI1X
 63 amazon.com/sp?seller=A3N6IJSG0L            64 EXCEPTED
    OADP
 65 amazon.com/sp?seller=A3RFFPAJBX            66 amazon.com/sp?seller=AA3QBJQITX
    8KQB                                          SCA
 67 DISMISSED                                  68 DISMISSED
 69 amazon.com/sp?seller=AJPMT6UUH             70 DISMISSED
    MQN4
 71 DISMISSED                                  72 DISMISSED
 73 DISMISSED                                  74 amazon.com/sp?seller=AXNICLAQK
                                                  S3BT
 75 DISMISSED                                  76 wish.com/merchant/5514f6b08e8def3
                                                  698cfd18c
 77 wish.com/merchant/567f4d92b7cc702          78 wish.com/merchant/591d618471a2f22
    6d5de2ff6                                     89f41d135
 79 wish.com/merchant/592a3010ef6b4d5          80 wish.com/merchant/592fb02f2335886
    855b549da                                     185fd4263
 81 wish.com/merchant/5b30af1e5676c32          82 wish.com/merchant/5d4bddc97ad2424
    2d6fc9e16                                     2bd46d8fa
 83 wish.com/merchant/5d4d36ef1d9a8e0          84 wish.com/merchant/5d5a49bb445edd4
    4ee67cc0f                                     c40af4810
 85 wish.com/merchant/5d5ff68a283abc6f         86 wish.com/merchant/5da040479db960
    1e277231                                      0c8497bf32
 87 wish.com/merchant/5e4b5e0ffba6190          88 wish.com/merchant/5e5f59ecd0e9af00
    38ba95baf                                     4e143947
 89 wish.com/merchant/5e796a76f1ea141          90 wish.com/merchant/5e871dadd9c52d0
    cd71a794a                                     401c844f9
 91 wish.com/merchant/5e8c455b8c456b8          92 wish.com/merchant/5f216bd46beb245
    edf29e4d0                                     e50f266e0




                                         12
